Name: 91/159/EEC: Council Decision of 4 March 1991 on the conclusion, on behalf of the European Economic Community, of an Agreement between the European Economic Community and the European Atomic Energy Community, of the one part, and Romania, of the other part, on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: cooperation policy;  trade;  European construction;  Europe
 Date Published: 1991-03-26

 Avis juridique important|31991D015991/159/EEC: Council Decision of 4 March 1991 on the conclusion, on behalf of the European Economic Community, of an Agreement between the European Economic Community and the European Atomic Energy Community, of the one part, and Romania, of the other part, on trade and commercial and economic cooperation Official Journal L 079 , 26/03/1991 P. 0012 - 0012COUNCIL DECISION of 4 March 1991 on the conclusion, on behalf of the European Economic Community, of an Agreement between the European Economic Community and the European Atomic Energy Community, of the one part, and Romania, of the other part, on trade and commercial and economic cooperation (91/159/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the oponion of the European Parliament(1), Whereas the conclusion of the Agreement negotiated between the European Economic Community and the European Atomic Energy Community, of the one part, and Romania, of the other part, on trade and commercial and economic cooperation is necessary to achieve the Community's external relations objectives; Whereas it appears that some of the economic cooperation measures provided for in that Agreement fall outside the scope of the powers provide for in the context of the common commercial policy, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the European Atomic Energy Community, of the one part, and Romania, of the other part, on trade and commercial and economic cooperation is hereby approved on behalf of the European Economic Community. The text of the Agreements attached to this Decision. Article 2 The President of the Council shall give, on behalf of the European Economic Community, the notification provided for in Article 25 of the Agreement(2). Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the joint committee set up under Article 22 of the Agreement. Done at Brussels, 4 March 1991. For the Council The President J. F. POOS (1) Opinion delivered on 22 February 1991 (not yet published in the Official Journal). (2) See page 29 of this Official Journal.